ORDER

This Court having considered the Joint Petition for Indefinite Suspension by Consent filed herein pursuant to Maryland Rule 16-772, it is this eighteenth day of July, 2002,
ORDERED, by the Court of Appeals of Maryland, that William Fitzgerald Speir be, and he hereby is, indefinitely suspended by consent from the practice of law in the State of Maryland, and it is further
ORDERED, that the Clerk of this Court shall strike the name of William Fitzgerald Speir from the register of attorneys in this Court and, pursuant to Maryland Rule 16-772(d), shall certify that fact to the Trustees of the Clients’ Security Trust Fund and the clerks of all judicial tribunals in this State.